Citation Nr: 1749587	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Appellant had active military service from November 2005 to November 2009.

This case comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

The issues of entitlement to service connection for right and left knee disabilities and entitlement to an initial rating in excess of 70 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's costochondritis was incurred during active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for costochondritis have been met.  38 U.S.C.A. §§ 1110, 5107          (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection for costochondritis is warranted because his current costochondritis was first was diagnosed during his military service and has continued to present day.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014), 38 C.F.R. § 3.303 (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A June 2008 service treatment record indicates that the Veteran was diagnosed   with costochondritis.  He was advised to refrain from upper body exercise and        to take nonsteroidal anti-inflammatory drugs (NSAID) medication for symptom management.  Subsequent service treatment records listed costochondritis on the Veteran's active problems list.  

An October 9, 2009 treatment record from Joan Blackford-Heintz, D.C., notes that the Veteran reported that his chest popped near his sternum intermittently with deep breathing.  The Veteran indicated that he had experienced these symptoms since an injury while performing dips.   

At an August 2010 VA examination the Veteran reported being diagnosed with costochondritis in 2008.  He endorsed ongoing intermittent chest pain, which was aggravated by normal breathing and movement of his right arm.  Upon examination, mild tenderness to palpation over the mid sternum area was noted.  The Veteran was diagnosed with atypical chest pain.  

A June 2, 2011 VA treatment record noted that the Veteran reported chest pain with exertion and "chest movement."  He was advised that treatment for costochondritis was NSAIDs medication.  A December 15, 2014 rheumatology indicates that the Veteran was diagnosed with costochondritis in 2008 and continued to have       chest pain secondary to his costochondritis.  Upon examination, the Veteran had tenderness over the costochondral junction and lateral epicondyles.  A February    19, 2015 treatment record again noted that the Veteran had been diagnosed with costochondritis during his military service following weightlifting and exercise,   and continued to have intermittent aching in his anterior ribs. 

At his May 2017 hearing, the Veteran testified that he had experienced chronic   pain in his chest as well as intermittent chest popping during and since his military service. 

Based on all the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current costochondritis was "incurred in" and  has continued since his active service.  As discussed above, the service treatment records indicate that the Veteran was diagnosed with costochondritis while on active duty, and VA and private treatment records indicate that his costochondritis symptoms continued during and since his in-service diagnosis.  Additionally, there 
is no probative medical or lay evidence indicating that the costochondritis has resolved or did not begin in service.  Therefore, the Board finds that the costochondritis began during the Veteran's military service and has continued since that time.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the costochondritis was "incurred in" service.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  The grant of direct service connection renders moot all other theories of service connection.


ORDER

Entitlement to service connection for costochondritis is granted.  



REMAND

There appear to be outstanding VA treatment records.  VA treatment records from September 23, 2015, October 28, 2015, May 8, 2017, June 5, 2017, and July 18, 2017 indicate that unidentified fee basis and VA Choice physical therapy records, including a physical therapy functional assessment, were scanned into VistA Imaging.  Nevertheless, the records have not been associated with the claims file.  As the Board cannot exclude the possibility that the records are relevant to the pending claims, on remand the VistA Imaging records and any updated VA treatment records must be associated with the claims file.  

There are also outstanding private treatment records.  A May 2017 PTSD examination report noted that the Veteran had a psychological consultation at Allcare medical center in July of 2016.  Additionally, an October 27, 2014 VA consultation note indicates that the Veteran received treatment private acupuncture treatment for his chronic pain.  Treatment records from these providers have not been associated with the claims file.  On remand, reasonable efforts to obtain these records are warranted. 

With regard to his service connection claims for knee disabilities, the Veteran       has reported ongoing knee pain since active service.  He was provided a VA examination in August 2010 at which he was diagnosed bilateral knee pain with    no objective evidence of any disease associated with the diagnosis.  Subsequent       to his August 2010 VA examination, VA treatment records document diagnosed knee disabilities.  Specifically, treatment records from June 2011 indicate that the Veteran had been diagnosed with patellar chondromalacia and December 2014 treatment note indicated that examination of the Veteran's knees revealed a  positive shrug test bilaterally, which was consistent with patellofemoral syndrome / chondromalacia patella.  Accordingly, the Veteran should be afforded a VA knee examination to determine whether any right or left knee condition is related to his military service.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available updated VA treatment records dated since August 5, 2017, as well as the VistA Imaging records referenced in the September 23, 2015, October 28, 2015, May 8, 2017, June 5, 2017, and July 18, 2017 VA treatment records, and associate them with the claims file.  

2.  Ask the Veteran to provide the names and addresses    of all private medical care providers who have recently treated him for his disabilities on appeal, to include Allcare medical center and his private acupuncturist.  After securing any necessary releases, the AOJ should request any relevant records identified that have not already been associated with record.  If any requested records are not available, the Veteran should be notified    of such.

3.  Schedule the Veteran for a VA knee examination to address his claim for service connection for right and left knee disabilities.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any right and left knee conditions found.

For each diagnosed right and/or left knee condition, to include the prior diagnoses of patellar chondromalacia    and patellofemoral syndrome, state whether it is at least as likely as not (50 percent or greater probability) the condition arose during or is otherwise related to the Veteran's active service. Please explain why or why      not.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


